—In an action for a judgment declaring that police officers employed by the defendant Town of Clarkstown who are receiving benefits pursuant to General Municipal Law § 207-c are not required to execute any medical authorization other than the type attached to the complaint as “Exhibit A”, the plaintiff appeals from an order of the Supreme Court, Rockland County (Weiner, J.), dated December 10,1999, which granted the defendants’ motion to dismiss the complaint for failure to state a cause of action.
Ordered that the order is reversed, on the law, with costs, the defendants’ motion is denied, and the complaint is reinstated.
The defendants sought medical records from the personal physician of one of the plaintiff’s members who was receiving *740benefits pursuant to General Municipal Law § 207-c. The plaintiff commenced this action seeking a declaration that its members who are receiving benefits pursuant to General Municipal Law § 207-c are not required to execute medical authorizations other than the type attached to the complaint as “Exhibit A”. Contrary to the conclusion reached by the Supreme Court, the complaint states a cause of action for which relief may be granted (see, Matter of Schenectady Police Benevolent Assn. v New York State Pub. Empl. Relations Bd., 196 AD2d 171, affd 85 NY2d 480). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.